                Case 21-00571-11                  Doc 1     Filed 04/22/21 Entered 04/22/21 16:17:35                             Desc Main
                                                            Document      Page 1 of 60

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF IOWA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Cycle Force Group, LLC

2.   All other names debtor       DBA North America Cycles
     used in the last 8 years     DBA CFG Promos
                                  DBA DropShipDirect
     Include any assumed
     names, trade names and       FDBA Cycle Source
     doing business as names      DBA N2 Logistics
                                  DBA Iowa Cycling Factory
                                  DBA In Gear Outfitters
                                  DBA Bikeaid
                                  DBA Force Graphics
                                  DBA Bicycle Surplus

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2105 SE 5th St.
                                  Ames, IA 50010
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Story                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.cyclefg.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 21-00571-11                  Doc 1         Filed 04/22/21 Entered 04/22/21 16:17:35                                  Desc Main
                                                                 Document      Page 2 of 60
Debtor    Cycle Force Group, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4239

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                 Case 21-00571-11                      Doc 1        Filed 04/22/21 Entered 04/22/21 16:17:35                                 Desc Main
                                                                    Document      Page 3 of 60
Debtor    Cycle Force Group, LLC                                                                          Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                Case 21-00571-11       Doc 1         Filed 04/22/21 Entered 04/22/21 16:17:35                    Desc Main
                                                     Document      Page 4 of 60
Debtor   Cycle Force Group, LLC                                                     Case number (if known)
         Name

                             $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                 Case 21-00571-11              Doc 1        Filed 04/22/21 Entered 04/22/21 16:17:35                                Desc Main
                                                            Document      Page 5 of 60
Debtor    Cycle Force Group, LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 22, 2021
                                                  MM / DD / YYYY


                             X   /s/ Nyle Nims                                                            Nyle Nims
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President/CEO




18. Signature of attorney    X   /s/ Krystal R. Mikkilineni                                                Date April 22, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Krystal R. Mikkilineni AT0011814
                                 Printed name

                                 Bradshaw, Fowler, Proctor & Fairgrave PC
                                 Firm name

                                 801 Grand Avenue, Suite 3700
                                 Des Moines, IA 50309-8004
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     515-246-5880                  Email address      mikkilineni.krystal@bradshawlaw.com

                                 AT0011814 IA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                   Desc Main
                                                                     Document      Page 6 of 60




 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 22, 2021                          X /s/ Nyle Nims
                                                                       Signature of individual signing on behalf of debtor

                                                                       Nyle Nims
                                                                       Printed name

                                                                       President/CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 21-00571-11                      Doc 1       Filed 04/22/21 Entered 04/22/21 16:17:35                                        Desc Main
                                                                      Document      Page 7 of 60

 Fill in this information to identify the case:
 Debtor name Cycle Force Group, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF IOWA                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sinosure                                                       Export and credit       Disputed                                                                      $2,438,827.48
 c/o Noelle R.                                                  insurance claim
 Murray, Esq.                                                   filed by
 Murray Law Firm PC                                             RoyalBaby
 222 Third Ave SE
 Suite 501 #*
 Cedar Rapids, IA
 52401
 MIFA-Bike                                                                              Contingent                                                                      $421,661.75
 Gesellschaft mbh                                                                       Disputed
 Kyselhauser Str. 23
 06526
 Sangerhausen
 GERMANY
 Volkswagen                                                     License                 Contingent                                                                      $156,627.35
 Zubehor/MIFA Bike                                              Agreement with          Disputed
 GmbH                                                           VW Germany              Subject to
 c/o Frau Kohler                                                terminated due to       Setoff
 An der Trift 67                                                contested breach
 63303 Dreielch                                                 of contract.
 GERMANY                                                        Volkswagen
                                                                European license
                                                                agreement
 BIG Bicycle Industry                                           Bicycles                                                                                                  $90,924.36
 Group
 Teugseweg 18 D
 7418 AM Deventer
 The Netherlands
 Canada Revenue                                                 GST/HST and                                                                                               $36,073.52
 Agency                                                         adjustments for
 Prince Edward                                                  sales and revenue
 Island Tax Centre                                              from the 2019 tax
 275 Pope Rd.                                                   year.
 Summerside PE
 C1N 6A2
 Great Western Bank                                             Credit Card Debt                                                                                          $22,199.00
 316 S. Duff
 Ames, IA 50010

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 21-00571-11                      Doc 1       Filed 04/22/21 Entered 04/22/21 16:17:35                                        Desc Main
                                                                      Document      Page 8 of 60


 Debtor    Cycle Force Group, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SPS Commerce                                                   Electronic Data         Contingent                                                                        $19,337.12
 333 S. Seventh St.                                             Interchange             Disputed
 Suite 1000                                                     contract
 Minneapolis, MN
 55402
 Sears Roebuck and                                                                      Disputed                                                                            $2,870.99
 Co.
 Vendor Receivables
 PO Box 2621
 Omaha, NE
 68103-2621
 Brodsky and Smith,                                             Settlement                                                                                                  $2,000.00
 LLC                                                            payments from
 2 Bala Plaza, Suite                                            litigation case in
 510                                                            California re
 Bala Cynwyd, PA                                                Proposition 65
 19004                                                          (Ferreiro v.
                                                                Kohl's)
 Internal Revenue                                               Shown for                                                                                                  Unknown
 Service                                                        Noticing purposes
 PO Box 7346                                                    only.
 Philadelphia, PA
 19101-7346
 Iowa Department of                                             Shown for                                                                                                  Unknown
 Revenue                                                        Noticing Purposes
 Hoover State Office                                            Only
 Building
 PO Box 10471
 Des Moines, IA
 50306-0471
 Iowa Workforce                                                 Shown for                                                                                                  Unknown
 Development                                                    Noticing Purposes
 Unemployment                                                   Only
 Insurance Tax
 Bureau
 1000 East Grand
 Ave.
 Des Moines, IA
 50319




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               Case 21-00571-11                                 Doc 1              Filed 04/22/21 Entered 04/22/21 16:17:35                                                        Desc Main
                                                                                   Document      Page 9 of 60
 Fill in this information to identify the case:

 Debtor name            Cycle Force Group, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        4,860,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,935,675.65

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        9,795,675.65


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,326,185.70


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            36,073.52

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,154,448.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           8,516,707.27




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                      Desc Main
                                                                     Document     Page 10 of 60
 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Great Western Bank                                      Checking                        5131                                  $471,070.12



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $471,070.12
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    30% deposit paid 9/1/20 on shipping containers of bicycles scheduled to be shipped
                    April 30 2021, held by Jiashan Oskaar-Bebehut Precision Machinery Co. Ltd. No. 63
           7.1.     Yushan Road, Jiashan, Zhejiang, CHINA                                                                                            $8,550.90


                    30% deposit paid 1/29/21 for two shipping containers scheduled to be shipped 9/25/21 &
                    1/1/22 held by Jiashan Oskaar-Bebehut Precision Machinery Co. Ltd. No. 63 Yushan
           7.2.     Road, Jiashan, Zhejiang, CHINA                                                                                                  $17,047.80




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                         Desc Main
                                                                     Document     Page 11 of 60
 Debtor           Cycle Force Group, LLC                                                             Case number (If known)
                  Name




           7.3.     Deposit paid to RoyalBaby pursuant to Consignment Agreement                                                                  $50,000.00



                    Deposit paid to International Moon Sport LTD on March 3, 2021 for shipping containers
           7.4.     to be shipped May 15, 2021                                                                                                   $20,236.96



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                  $95,835.66
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         2,391,859.46       -                                   0.00 = ....               $2,391,859.46
                                              face amount                              doubtful or uncollectible accounts




           11b. Over 90 days old:                                    8,152.03   -                                  0.00 =....                      $8,152.03
                                              face amount                              doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $2,400,011.49
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used    Current value of
                                                      physical inventory            debtor's interest         for current value        debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Bicycles and bicycle
           equipment and parts
           held for resale                            4/30/20                                      $0.00      Standard Cost                     $857,775.67


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                Desc Main
                                                                     Document     Page 12 of 60
 Debtor         Cycle Force Group, LLC                                                        Case number (If known)
                Name




 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                        $857,775.67
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                      0.00 Valuation method       Book Cost          Current Value                    5,648.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office furniture equipment, ERP computer
           system with software and hardware.                                          Unknown       Book Cost                         $794,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $794,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                Desc Main
                                                                     Document     Page 13 of 60
 Debtor         Cycle Force Group, LLC                                                        Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Purchase Lease for 2015 Ram
                     Promaster 3500 Sprinter Cargo Van                                 Unknown       Kelly Blue Book                      $8,391.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Misc Equipment                                                              Unknown       Book Cost                            Unknown


           Xerox Copier, printers/batteries, PAD Transfer
           Machine, Sharp Copy Machine, Ricoh
           Production Printer, Vinyl Inkjet/Decal printer
           plotter, Postage Meter Machine, ERP Software
           (See attached Book Asset Detail)                                            Unknown       est value                          $68,488.71


           20 Forklifts various makes and models                                       Unknown                                         $134,500.00


           Display Stands, Display Wall, Storage Bins                                  Unknown       Est. Value                         $14,000.00


           Slip Sheet Machine, Bike Stands                                             Unknown       est. value                           $5,500.00


           Nikon Digital Camera                                                        Unknown       est. value                             $500.00


           Pallet Jack                                                                 Unknown       est. value                           $2,000.00


           Utility Carts                                                               Unknown       est. value                             $500.00


           Used HVAC Equipment                                                         Unknown       est. value                           $1,000.00


           Trash Compactor                                                             Unknown       est. value                         $15,000.00


           Autobagger                                                                  Unknown       est. value                         $18,000.00


           Air Handler                                                                 Unknown       est value                          $20,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                Desc Main
                                                                     Document     Page 14 of 60
 Debtor         Cycle Force Group, LLC                                                        Case number (If known)
                Name

           Warehouse Floor Cleaner                                                     Unknown       est. value                           $3,000.00


           Automated Packaging System                                                  Unknown       est. value                           $4,000.00


           Arm Wrap Tower                                                              Unknown       est value                            $7,500.00


           Platform Lift                                                               Unknown       est. value                           $7,500.00


            Elevator                                                                   Unknown       est value                            $7,000.00


           Rebuilt Transmission                                                             $0.00    est value                              $100.00


           Storage Trailers located at 3100 South
           Riverside Dr., Ames, Iowa                                                        $0.00                                         Unknown




 51.       Total of Part 8.                                                                                                        $316,979.71
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Distribution
                     warehouse and office
                     property Leased at
                     2105 SE 5th St.,
                     Ames, IA. This
                     warehouse is leased
                     from Nyle Nims and
                     his wife, Patricia
                     Nims.                                Capital Lease                Unknown       Appraisal                       $4,860,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                  Desc Main
                                                                     Document     Page 15 of 60
 Debtor         Cycle Force Group, LLC                                                        Case number (If known)
                Name

            55.2.    3500 South Riverside
                     Dr., Ames Iowa - Off
                     premises storage
                     unit on a year to year               Lease
                     lease                                Agreement                    Unknown         0.00                                       $0.00




 56.        Total of Part 9.                                                                                                        $4,860,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Active Trademarks: Apollo, Byk, Chipmunk,
            Joey, Mantis, Ocean City, Royal Baby, Saint
            Tropez                                                                     Unknown                                              Unknown



 61.        Internet domain names and websites
            www.cyclefg.com
            www.cfgpromos.com
            www.nacycles.com
            www.ingearoutfitters.com
            www.panaracerusa.com
            www.shopminoura.com
            www.headbikeusa.com
            www.bikeaidonline.com                                                      Unknown         Liquidation                                $1.00



 62.        Licenses, franchises, and royalties
            License of "Head" trademark from Head Sport
            GmbH                                                                       Unknown         N/A                                        $1.00



 63.        Customer lists, mailing lists, or other compilations
            List of bicycle shops and list of Advertising
            Specialty Customers for special advertising
            and sales                                                                  Unknown         N/A                                        $1.00



 64.        Other intangibles, or intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35            Desc Main
                                                                     Document     Page 16 of 60
 Debtor         Cycle Force Group, LLC                                                       Case number (If known)
                Name

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $3.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               Case 21-00571-11                          Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                        Desc Main
                                                                         Document     Page 17 of 60
 Debtor          Cycle Force Group, LLC                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $471,070.12

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $95,835.66

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,400,011.49

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $857,775.67

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $794,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $316,979.71

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $4,860,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $3.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,935,675.65            + 91b.            $4,860,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $9,795,675.65




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                 Desc Main
                                                                     Document     Page 18 of 60
 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Belgium Cycling Factory                        Describe debtor's property that is subject to a lien                 $453,029.87               $453,029.87
       Creditor's Name                                Consigned inventory and proceeds thereof
       Beverlosesteenweg 85
       3583 Paal-Beringen
       Belgium
       Creditor's mailing address                     Describe the lien
                                                      Lien on Consigned Goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Great Western Bank                             Describe debtor's property that is subject to a lien               $3,034,526.83             $3,034,526.83
       Creditor's Name                                all assets of the company
       316 S. Duff
       Ames, IA 50010
       Creditor's mailing address                     Describe the lien
                                                      Blanket Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/24/14                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7262
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                          Desc Main
                                                                     Document     Page 19 of 60
 Debtor       Cycle Force Group, LLC                                                                  Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Izumi Chain Mfg. Co., Ltd.                     Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                Consigned inventory and proceeds thereof
       100-1, Hakotsukuri
       Hannan-Shi, Osaka
       599-0232
       JAPAN
       Creditor's mailing address                     Describe the lien
                                                      lien on consigned goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/31/2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Kemco Group, Inc.                              Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                Consigned inventory and proceeds thereof
       12350 Mantague St. Unit L
       Pacoima, CA 91331
       Creditor's mailing address                     Describe the lien
                                                      Lien on consigned goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Menabo S.R.L.                                  Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                Consigned inventory and proceeds thereof
       Via 8 Marzo, 3-Z.I. Corte
       Tegge
       42025 Cavriago
       ITALY
       Creditor's mailing address                     Describe the lien
                                                      Lien on consigned goods


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                          Desc Main
                                                                     Document     Page 20 of 60
 Debtor       Cycle Force Group, LLC                                                                  Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Messingschlager GmbH &
 2.6                                                                                                                           $0.00         Unknown
       Co.                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Consigned inventory and proceeds thereof
       Hassberhstr 45
       D-96148 Baunach
       Germany
       Creditor's mailing address                     Describe the lien
                                                      Lien on Consigned Goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/2020                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2020
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Minoura Co. Ltd.                               Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                bicycles on consignment
       1996 East Ave
       Hayward, CA 94541
       Creditor's mailing address                     Describe the lien
                                                      Lien on consigned goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                          Desc Main
                                                                     Document     Page 21 of 60
 Debtor       Cycle Force Group, LLC                                                                  Case number (if known)
              Name



 2.8   Panaracer Corporation                          Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                Consigned inventory and proceeds thereof
       250 ISO, Hikami-Cho
       Tamba City, Hyogo
       669-3464
       Creditor's mailing address                     Describe the lien
                                                      Lien on Consigned Goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/31/2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Pfiff-Vertriebs GMBH                           Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                Consigned inventory and proceeds thereof
       Wilhelmstrabe 49/51
       Quakenbruk 49610
       Creditor's mailing address                     Describe the lien
                                                      Lien on consigned goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/31/2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Ramiko Co., Ltd.                               Describe debtor's property that is subject to a lien                     $0.00         Unknown
       Creditor's Name                                consigned inventory and proceeds thereof
       6f-1 No. 148, Song-Chiang
       Road
       Taipei, Taiwan 10458
       Republic of China
       Creditor's mailing address                     Describe the lien
                                                      Lien on consigned goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 4 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                Desc Main
                                                                     Document     Page 22 of 60
 Debtor       Cycle Force Group, LLC                                                                  Case number (if known)
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   RoyalBaby Cycle Beijing
 1     Co., Ltd.                                      Describe debtor's property that is subject to a lien                 $1,500,000.00        $1,500,000.00
       Creditor's Name                                Consigned inventory and proceeds thereof -
       Rm 718, Licheng Office, 8#                     Subject to offset
       Si Jiqing Road
       Haidian, Beijing 100195
       Creditor's mailing address                     Describe the lien
                                                      Lien on Consigned Goods
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 18, 2020                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   US Bank Equipment
 2     Finance                                        Describe debtor's property that is subject to a lien                           $0.00               $0.00
       Creditor's Name

       1310 Madrid St.
       Marshall, MN 56258
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/3/2017                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       MG17
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   US Small Business
 3     Administration                                 Describe debtor's property that is subject to a lien                     $338,629.00       $338,629.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                 Desc Main
                                                                     Document     Page 23 of 60
 Debtor       Cycle Force Group, LLC                                                                  Case number (if known)
              Name

        Creditor's Name                               Subordinated and Junior Blanket Lien
        1545 Hawkins Blvd. Suite
        202
        El Paso, TX 79925
        Creditor's mailing address                    Describe the lien
                                                      PPP Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        7/16/2020                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2731
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1    Wells Fargo Financial
 4      Leasing                                       Describe debtor's property that is subject to a lien                           $0.00                  $0.00
        Creditor's Name                               Ricoh Printer and UCC-1
        PO Box 10306
        Des Moines, IA 50306
        Creditor's mailing address                    Describe the lien
                                                      Lease Agreement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        5/4/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $5,326,185.7
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Dimension Funding, LLC
         17748 Sky Park Circle, Suite 100                                                                       Line   2.12
         Irvine, CA 92614




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 6 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35       Desc Main
                                                                     Document     Page 24 of 60
 Debtor       Cycle Force Group, LLC                                                    Case number (if known)
              Name

        Interjet, Inc.
        2-7-38 Nishimiyahara                                                                    Line   2.8
        Yodogawa-ku Osaka
        532-004 JAPAN

        Interjet, Inc.
        2-7-38 Nishimiyahara                                                                    Line   2.3
        Yodogawa-ku Osaka
        532-004 JAPAN

        Jeff Courter, Esq.
        Nyemaster Goode Law Firm                                                                Line   2.2
        700 Walnut St., Suite 1600
        Des Moines, IA 50309

        Minoura Co., Ltd.
        134-1 Shimomiya, Godo, Ampachi                                                          Line   2.7
        GIFU 503-2312




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property               page 7 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                Desc Main
                                                                     Document     Page 25 of 60
 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $36,073.52          $36,073.52
           Canada Revenue Agency                                     Check all that apply.
           Prince Edward Island Tax Centre                              Contingent
           275 Pope Rd.                                                 Unliquidated
           Summerside PE C1N 6A2                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     GST/HST and adjustments for sales and
           2019 tax year                                             revenue from the 2019 tax year.

           Last 4 digits of account number 0001                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Shown for Noticing purposes only.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   38464                               Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                              Desc Main
                                                                     Document     Page 26 of 60
 Debtor       Cycle Force Group, LLC                                                                          Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Iowa Department of Revenue                                Check all that apply.
           Hoover State Office Building                                 Contingent
           PO Box 10471                                                 Unliquidated
           Des Moines, IA 50306-0471                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Shown for Noticing Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Iowa Workforce Development                                Check all that apply.
           Unemployment Insurance Tax                                   Contingent
           Bureau                                                       Unliquidated
           1000 East Grand Ave.                                         Disputed
           Des Moines, IA 50319
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Shown for Noticing Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $90,924.36
           BIG Bicycle Industry Group                                                  Contingent
           Teugseweg 18 D                                                              Unliquidated
           7418 AM Deventer                                                            Disputed
           The Netherlands
                                                                                   Basis for the claim:     Bicycles
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,000.00
           Brodsky and Smith, LLC                                                      Contingent
           2 Bala Plaza, Suite 510                                                     Unliquidated
           Bala Cynwyd, PA 19004                                                       Disputed
           Date(s) debt was incurred 11/2019
                                                                                                    Settlement payments from litigation case in
                                                                                   Basis for the claim:
           Last 4 digits of account number                                         California re Proposition 65 (Ferreiro v. Kohl's)
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $22,199.00
           Great Western Bank                                                          Contingent
           316 S. Duff                                                                 Unliquidated
           Ames, IA 50010                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card Debt
           Last 4 digits of account number      4657
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                      Desc Main
                                                                     Document     Page 27 of 60
 Debtor       Cycle Force Group, LLC                                                                  Case number (if known)
              Name

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $421,661.75
           MIFA-Bike Gesellschaft mbh                                           Contingent
           Kyselhauser Str. 23                                                  Unliquidated
           06526 Sangerhausen
           GERMANY                                                              Disputed

           Date(s) debt was incurred                                         Basis for the claim:

           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,870.99
           Sears Roebuck and Co.                                                Contingent
           Vendor Receivables                                                   Unliquidated
           PO Box 2621
                                                                                Disputed
           Omaha, NE 68103-2621
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      0029                         Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $2,438,827.48
           Sinosure
           c/o Noelle R. Murray, Esq.                                           Contingent
           Murray Law Firm PC                                                   Unliquidated
           222 Third Ave SE Suite 501 #*                                        Disputed
           Cedar Rapids, IA 52401
                                                                             Basis for the claim:    Export and credit insurance claim filed by RoyalBaby
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $19,337.12
           SPS Commerce                                                         Contingent
           333 S. Seventh St. Suite 1000                                        Unliquidated
           Minneapolis, MN 55402
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Electronic Data Interchange contract
           Last 4 digits of account number      1908
                                                                             Is the claim subject to offset?         No    Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $156,627.35
           Volkswagen Zubehor/MIFA Bike GmbH                                    Contingent
           c/o Frau Kohler                                                      Unliquidated
           An der Trift 67
           63303 Dreielch                                                       Disputed
           GERMANY                                                                           License Agreement with VW Germany terminated due
                                                                             Basis for the claim:
           Date(s) debt was incurred 2017                                    to contested breach of contract. Volkswagen European license
                                                                             agreement
           Last 4 digits of account number 0360
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Aziz Khan
           3711 Kennett Pike, Suite 120                                                               Line     3.5
           Wilmington, DE 19807
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                Desc Main
                                                                     Document     Page 28 of 60
 Debtor       Cycle Force Group, LLC                                                             Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.2       Law Offices of Nathan Neuman, Esq.
           Commercial Claims Division                                                            Line     3.7
           700 Lake Dr.
                                                                                                        Not listed. Explain
           Ambler, PA 19002-5084

 4.3       Redouan el Haddad
           Postbus 40236                                                                         Line     3.1
           8004 DE Zwolle
                                                                                                        Not listed. Explain
           The Netherlands

 4.4       Sommer Sauer Barts
           Rechtsanwalte Steuerberater                                                           Line     3.8
           Bundesplatz 3, 10715
                                                                                                        Not listed. Explain
           Berlin

 4.5       Transform Holdco LLC
           PO Box 771624                                                                         Line     3.5                                   0029
           Chicago, IL 60677-1596
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                     36,073.52
 5b. Total claims from Part 2                                                                       5b.    +    $                  3,154,448.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    3,190,521.57




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                     Desc Main
                                                                     Document     Page 29 of 60
 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Ricoh Production
             lease is for and the nature of               Printer Service/Supply
             the debtor's interest                        Contract

                  State the term remaining                Unitl May 2021
                                                                                        Access System
             List the contract number of any                                            955 SE Olson Drive
                   government contract       CT10252-02                                 Waukee, IA 50263


 2.2.        State what the contract or                   Sharp Copiers
             lease is for and the nature of               Service/Supply
             the debtor's interest                        Contract

                  State the term remaining                Quarterly Auto
                                                          Renewal                       Access System
             List the contract number of any                                            955 SE Olson Drive
                   government contract       CT10628-01                                 Waukee, IA 50263


 2.3.        State what the contract or                   Maintenance service
             lease is for and the nature of               agreements on multiple
             the debtor's interest                        forklifts. Each forklift
                                                          has its own contract.
                                                          Contracts continue
                                                          until cancelled by
                                                          either party with a
                                                          30-day written notice.
                  State the term remaining
                                                                                        Assoc Integrated Supply Chain Solutions
             List the contract number of any                                            2401 SE Tones Dr. Suite 5
                   government contract       N/A                                        Ankeny, IA 50021


 2.4.        State what the contract or                   14 mobile enclosed
             lease is for and the nature of               storage trailers filled
             the debtor's interest                        with excess bikes, etc.
                                                          for storage
                  State the term remaining                month to month
                                                                                        Iowa Storage Trailer
             List the contract number of any                                            3216 SE 21st
                   government contract       N/A                                        Des Moines, IA 50320

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35             Desc Main
                                                                     Document     Page 30 of 60
 Debtor 1 Cycle Force Group, LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease



 2.5.        State what the contract or                   Vinyl Inkjet/Decal
             lease is for and the nature of               Printer Plotter
             the debtor's interest

                  State the term remaining                through May 2022
                                                                                     Lease Consultants Corporation
             List the contract number of any                                         PO Box 71397
                   government contract       41943                                   Clive, IA 50325


 2.6.        State what the contract or                   Internet services
             lease is for and the nature of               contract
             the debtor's interest

                  State the term remaining                Until Feb 2025
                                                                                     Mediacom
             List the contract number of any                                         1 Mediacom Way
                   government contract       8384975000025348                        Mediacom Park, NY 10918


 2.7.        State what the contract or                   Mediacom phone
             lease is for and the nature of               services contract
             the debtor's interest

                  State the term remaining                Until May 2025
                                                                                     Mediacom
             List the contract number of any                                         1 Mediacom Way
                   government contract       8384970300102160                        Mediacom Park, NY 10918


 2.8.        State what the contract or                   Lease for Distribution
             lease is for and the nature of               warehouse and office
             the debtor's interest                        building located at 2105
                                                          SE 5th St., Ames, IA
                  State the term remaining                until 2/12/2022
                                                                                     Nyle Nims
             List the contract number of any                                         3701 Deer Run Lane
                   government contract       5880400245                              Ames, IA 50014


 2.9.        State what the contract or                   Postage Meter Machine
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                until 10-19-2022
                                                                                     Pitney Bowes
             List the contract number of any                                         2225 American Drive
                   government contract       0012323560                              Neenah, WI 54956


 2.10.       State what the contract or                   Building Rental for
             lease is for and the nature of               3100 South Riverside
             the debtor's interest                        Dr.                        Ron McMillen
                                                                                     3100 South Riverside Dr.
                  State the term remaining                month to month             Ames, IA 50010
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35             Desc Main
                                                                     Document     Page 31 of 60
 Debtor 1 Cycle Force Group, LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Ricoh Production
             lease is for and the nature of               Printer
             the debtor's interest

                  State the term remaining                Until May 2021
                                                                                     Wells Fargo Leasing
             List the contract number of any                                         PO Box 10306
                   government contract       603-0145207-000                         Des Moines, IA 50306




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                 Desc Main
                                                                     Document     Page 32 of 60
 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Cycle Source                      2105 SE 5th St.                                    Great Western Bank                D   2.2
             Group                             Ames, IA 50010                                                                       E/F
                                                                                                                                    G




    2.2      Nyle Nims                         2105 SE 5th St.                                    Great Western Bank                D   2.2
                                               Ames, IA 50010                                                                       E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                      Desc Main
                                                                     Document     Page 33 of 60



 Fill in this information to identify the case:

 Debtor name         Cycle Force Group, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                     $3,879,397.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $14,349,516.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $14,859,360.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                   $17,351,982.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 34 of 60
 Debtor       Cycle Force Group, LLC                                                                    Case number (if known)




          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Alliant Energy                                              1/21-4/21                        $12,291.64           Secured debt
               PO Box 30                                                                                                         Unsecured loan repayments
               Cedar Rapids, IA 52406-3060                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other utilities


       3.2.
               Ames Municiple Utilities                                    1/21-4/21                          $7,312.91          Secured debt
               PO box 811                                                                                                        Unsecured loan repayments
               Ames, IA 50010-0811                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Utilities


       3.3.
               ArcBest Freight                                             1/21-4/21                        $17,859.64           Secured debt
               1001 SE Lorenz Dr.                                                                                                Unsecured loan repayments
               Ankeny, IA 50021                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other freight charges for
                                                                                                                               shipping

       3.4.
               Central Transport                                           1/21-4/21                        $46,009.50           Secured debt
               PO Box 33299                                                                                                      Unsecured loan repayments
               Detroit, MI 48232                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Trucking costs for
                                                                                                                               inventory

       3.5.
               Cleland Homsi & Assoc. Inc.                                 1/21-4/21                          $8,070.00          Secured debt
               7345 Erica Lane                                                                                                   Unsecured loan repayments
               North Tonawanda, NY 14120                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other credit counseling


       3.6.
               Commercial Terminal Service, Inc.                           1/21-4/21                        $26,553.05           Secured debt
               900 N. Indiana Ave                                                                                                Unsecured loan repayments
               Kansas City, MO 64120                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Intermodal
                                                                                                                               transportation services

       3.7.
               EPX Credit Card Processor                                   1/21-4/21                        $12,503.86           Secured debt
               250 Stephenson Highway                                                                                            Unsecured loan repayments
               Troy, MI 48083                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other international payment
                                                                                                                               platform for credit cards




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 35 of 60
 Debtor       Cycle Force Group, LLC                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Estes Express Lines                                         1/21-4/21                        $22,906.60           Secured debt
               PO Box 77003                                                                                                      Unsecured loan repayments
               Minneapolis, MN 55480-7703                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Freight Transportation
                                                                                                                               provider

       3.9.
               Equation Technologies                                       1/21-4/21                        $14,061.25           Secured debt
               533 Second St.                                                                                                    Unsecured loan repayments
               Encinitas, CA 92024                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Express Employment Professionals                               1/21-4/21                          $7,681.42          Secured debt
               PO Box 203901                                                                                                     Unsecured loan repayments
               Dallas, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Recruiter for
                                                                                                                               employees

       3.11
       .
            Finance Matters, LLC                                           1/21-4/21                        $46,000.00           Secured debt
               1438 Old Lystra Rd                                                                                                Unsecured loan repayments
               Chapel Hill, NC 27517-9172                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CPA


       3.12
       .
            Freightquote.com, Inc.                                         1/21-4/21                        $12,968.89           Secured debt
               PO Box 9121                                                                                                       Unsecured loan repayments
               Minneapolis, MN 55480-9121                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Freight services


       3.13
       .
            Great Western Bank                                             1/21-4/21                        $10,516.89           Secured debt
               PO Box 31021                                                                                                      Unsecured loan repayments
               Tampa, FL 33631
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Great Western Bank                                             1/21-4/21                       $184,513.49           Secured debt
               316 S. Duff                                                                                                       Unsecured loan repayments
               Ames, IA 50010
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 36 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       .
            Greenfield Industries, Inc.                                    1/21-4/21                        $12,598.20           Secured debt
               99 Doxsee Dr.                                                                                                     Unsecured loan repayments
               Freeport, NY 11520
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            H&H Customs Clearance Co                                       1/21-4/21                        $70,678.72           Secured debt
               120 Sylvan Ave                                                                                                    Unsecured loan repayments
               Englewood Cliffs, NJ 07632                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Trucking and freight
                                                                                                                               srevices, customs clearance,
                                                                                                                               freight forwarding, logistics

       3.17
       .
            Hawkeye/Buckeye Corrugated Inc.                                1/21-4/21                        $16,415.10           Secured debt
               PO Box 74007166                                                                                                   Unsecured loan repayments
               Chicago, IL 60674-7166                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other boxes and packaging
                                                                                                                               supplies

       3.18
       .
            Head Sport GMBH                                                1/21-4/21                        $17,055.05           Secured debt
               Wuhrkopfweg 1                                                                                                     Unsecured loan repayments
               Landsgericht Feldkirch
                                                                                                                                 Suppliers or vendors
               Finland 64824
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       .
            Hogan-Hansen, PC                                               1/21-4/21                          $7,487.00          Secured debt
               1601 Golden Aspen Dr., Suite 107                                                                                  Unsecured loan repayments
               Ames, IA 50010                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            Interjet, Inc.                                                 1/21-4/21                       $147,606.31           Secured debt
               2-7-38 Nishimiyahara                                                                                              Unsecured loan repayments
               Yodogawa-ku Osaka 532-004
               JAPAN                                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       .
            Jiashan Oskar-Bebehut Precision                                1/21-4/21                        $34,095.60           Secured debt
               Machiner                                                                                                          Unsecured loan repayments
               No 63 Yushan Road
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 37 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       .
            Joy Kie Tech Corp Ltd.                                         1/21-4/21                        $26,460.00           Secured debt
               Funchun Bldg 509                                                                                                  Unsecured loan repayments
               Qingtaist Hangzhou
                                                                                                                                 Suppliers or vendors
               CHINA
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       .
            Kemco Group, Inc.                                              1/21-4/21                       $172,432.73           Secured debt
               12350 Mantague St. Unit L                                                                                         Unsecured loan repayments
               Pacoima, CA 91331
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       .
            Lease Consultants                                              1/21-4/21                          $7,129.15          Secured debt
               PO Box 71397                                                                                                      Unsecured loan repayments
               Clive, IA 50325                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.25
       .
            Lemberg Sales Agency                                           1/21-4/21                          $8,116.35          Secured debt
               16291 W 14 Mile Rd. Suite 29                                                                                      Unsecured loan repayments
               Franklin, MI 48025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.26
       .
            Maxway Industries Ltd.                                         2/21                               $9,000.00          Secured debt
               8F Fuchun Building 509                                                                                            Unsecured loan repayments
               Qingtaistre Hangzhou
                                                                                                                                 Suppliers or vendors
               CHINA
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       .
            McGrew Trucking                                                1/21-4/21                          $9,090.00          Secured debt
               10527 Hillcrest Dr.                                                                                               Unsecured loan repayments
               La Vista, NE 68128                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trucking services


       3.28
       .
            Menabo S.R.L.                                                  1/21-4/21                          $7,694.13          Secured debt
               Via 8 Marzo, 3-Z.I. Corte Tegge                                                                                   Unsecured loan repayments
               42025 Cavriago
               ITALY                                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.29
       .
            Messingschlager GmbH & Co.                                     1/21-4/21                       $422,844.06           Secured debt
               Hassberhstr 45                                                                                                    Unsecured loan repayments
               96148 Baunach
               Germany                                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 38 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       .
            Minoura Co. Ltd.                                               1/21-4/21                        $27,113.13           Secured debt
               1996 East Ave                                                                                                     Unsecured loan repayments
               Hayward, CA 94541
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.31
       .
            Moon Helmets                                                   3/21                             $20,236.96           Secured debt
               Xihai Industrial, Beijiao, Shunde                                                                                 Unsecured loan repayments
               Guangdong, 528000
                                                                                                                                 Suppliers or vendors
               CHINA
                                                                                                                                 Services
                                                                                                                                 Other


       3.32
       .
            Movo Outdoors, LLC                                             1/21-4/21                        $25,981.30           Secured debt
               2934 Summer Hill Dr.                                                                                              Unsecured loan repayments
               West Friendship, MD 21794
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.33
       .
            Nantucket Bike Baskets                                         2/21-4/21                        $22,863.60           Secured debt
               PO Box 470632                                                                                                     Unsecured loan repayments
               Brookline Village, MA 02447
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.34
       .
            OEC GROUP CHICAGO                                              1/21-4/21                       $438,811.06           Secured debt
               555 PIERCE RD                                                                                                     Unsecured loan repayments
               SUITE #210
                                                                                                                                 Suppliers or vendors
               ITASCA, IL 60143
                                                                                                                                 Services
                                                                                                                                 Other


       3.35
       .
            Online Freight Services                                        1/21-4/21                          $9,212.40          Secured debt
               2275 Waters Drive                                                                                                 Unsecured loan repayments
               Saint Paul, MN 55120                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.36
       .
            Pfiff-Vertriebs GMBH                                           1/21-4/21                        $15,519.44           Secured debt
               Wilhelmstrabe 49/51                                                                                               Unsecured loan repayments
               D-49610 Quakenbruck
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.37
       .
            Plytix                                                         1/21                             $10,960.00           Secured debt
               251 Little Falls Dr.                                                                                              Unsecured loan repayments
               Wilmington, DE 19808                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 39 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       .
            Premium Financing Specialists, Inc.                            1/21-4/21                        $42,647.08           Secured debt
               301 West 11th St., 4th Floor                                                                                      Unsecured loan repayments
               PO Box 419090                                                                                                     Suppliers or vendors
               Kansas City, MO 64141-6090
                                                                                                                                 Services
                                                                                                                                 Other Insurance financing


       3.39
       .
            Ramiko Co., Ltd.                                               1/21-4/21                     $1,089,575.69           Secured debt
               6f-1 No. 148, Song-Chiang Road                                                                                    Unsecured loan repayments
               Taipei, Taiwan 10458
               Republic of China                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.40
       .
            RoyalBaby Cycle Beijing Co., Ltd.                              1/21-4/21                        $57,025.00           Secured debt
               207, Block A, 51 South Kunminghu                                                                                  Unsecured loan repayments
               Road
               Haidian District, Beijing, 10097                                                                                  Suppliers or vendors
               CHINA                                                                                                             Services
               IA 50309                                                                                                          Other


       3.41
       .
            Sigler Printing                                                1/21-4/21                        $10,500.00           Secured debt
               c/o Ron McMillen                                                                                                  Unsecured loan repayments
               3100 S. Riverside Dr.                                                                                             Suppliers or vendors
               Ames, IA 50010
                                                                                                                                 Services
                                                                                                                                 Other printing services


       3.42
       .
            Story County Treasurer                                         2/21                             $46,996.25           Secured debt
               PO Box 498                                                                                                        Unsecured loan repayments
               Nevada, IA 50201                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Property taxes


       3.43
       .
            Thorpe Marketing                                               2/21-4/21                        $27,500.00           Secured debt
               1946 Lefthand Canyon Drive                                                                                        Unsecured loan repayments
               Boulder, CO 80302                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Marketing services


       3.44
       .
            True Commerce                                                  4/21                             $10,839.00           Secured debt
               90 S. Cascade Ave                                                                                                 Unsecured loan repayments
               Colorado Springs, CO 80903                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.45
       .
            United Parcel Service                                          2/21-4/21                       $215,413.49           Secured debt
               PO Box 809488                                                                                                     Unsecured loan repayments
               Chicago, IL 60680-9488                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 40 of 60
 Debtor       Cycle Force Group, LLC                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.46
       .
            UPS Supply Chain Solutions                                     1/21-4/21                          $7,548.67          Secured debt
               PO Box 809488                                                                                                     Unsecured loan repayments
               Chicago, IL 60680-9488                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other freight and package
                                                                                                                               deliveries

       3.47
       .
            Wellmark BC/BS                                                 1/21-4/21                        $18,436.38           Secured debt
               PO Box 10353                                                                                                      Unsecured loan repayments
               Des Moines, IA 50306                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Health Insurance


       3.48
       .
            Wells Fargo Financial Leasing                                  1/21-4/21                        $11,535.48           Secured debt
               PO Box 10306                                                                                                      Unsecured loan repayments
               Des Moines, IA 50306                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Lease payment for
                                                                                                                               lease of Ricoh Production
                                                                                                                               Printer

       3.49
       .
            West Bend Mutual Insurance Co.                                 1/21-4/21                        $12,444.45           Secured debt
               Bin 432                                                                                                           Unsecured loan repayments
               Milwaukee, WI 53288-0432                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.50
       .
            XPO Logistics                                                  1/21-4/21                          $9,059.65          Secured debt
               29559 Network Place                                                                                               Unsecured loan repayments
               Chicago, IL 60673-1559                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other transportation and
                                                                                                                               logistics


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Sue Cunningham                                              monthly                         $109,053.96         Salary and 2019 commissions
               2105 SE 5th St.                                                                                                 paid in 2020
               Ames, IA 50010
               Member




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 41 of 60
 Debtor       Cycle Force Group, LLC                                                                    Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.2.    Benno Messingschlager                                       Two monthly                        $9,927.07          Loan Agreement between Nyle
               Hassberhstr 45                                              payments of                                           Nims and Benno
               96148 Baunach                                               $9,927.07                                             Messingschlager
               Germany
               member/supplier/shareholder

       4.3.    Nyle Nims                                                   4/30/20                         $224,542.16           salary, and payment for lease of
               2105 SE 5th St.                                             through                                               building located at 2105 SE 5th
               Ames, IA 50010                                              4/12/21                                               St., Ames, IA, reimbursement
               President                                                                                                         for American Express Credit
                                                                                                                                 Card business purchases

       4.4.    Matthew H. Nims                                             5/1/20                             $8,190.84          Commissions
               2105 SE 5th St.                                             through
               Ames, IA 50010                                              1/2/21
               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Anthony Ferreiro v. Kohl's                       Violation of               California Superior Court of                  Pending
               Department Stores, Inc.                          Proposition 65 -           Alameda                                       On appeal
               HG19041737                                       California law             2233 Shore Line Dr.
                                                                                                                                         Concluded
                                                                stating that               Alameda, CA 94501
                                                                anyone who has
                                                                products to be
                                                                sold, are required
                                                                to disclose by
                                                                notice and
                                                                warning, any
                                                                chemicals used in
                                                                the manufacture
                                                                of the products.
                                                                Case did not
                                                                proceed.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                               Desc Main
                                                                     Document     Page 42 of 60
 Debtor       Cycle Force Group, LLC                                                                       Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.2.    Creditors Adjustment Bureau                      debt collection              Story County Clerk                          Pending
               v. Cycle Force Group, LLC                                                     RE: LACV051942                              On appeal
               LACV051942                                                                    Story County Courthouse
                                                                                                                                         Concluded
                                                                                             1315 South B Avenue
                                                                                             Nevada, IA 50201-0408

       7.3.    Anthony Ferreiro v.                              Violation of                 California Superior Court of                Pending
               Messingschlager GMBH & Co.                       Proposition 65 -             Alameda                                     On appeal
               et al                                            California law               2233 Shore Line Dr.
                                                                                                                                         Concluded
               RC19032851                                       stating that                 Alameda, CA 94501
                                                                anyone who has
                                                                products to be
                                                                sold, are required
                                                                to disclose by
                                                                notice and
                                                                warning, any
                                                                chemicals used in
                                                                the manufacture
                                                                of the products.


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Forklift fell off truck during                           No insurance settlement received for loss                  6/2020                           $2,000.00
       transportation in June 2020,
       Forklift was damaged beyond
       repair

       Various shipments of bicycles and                        total amount of claims paid $29,394.90                     October 2020                   $29,394.90
       equipment damaged in transit from                        from 11/2018-4/21/2021
       11/2018 - 4/21/2021


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 21-00571-11                      Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                            Desc Main
                                                                     Document     Page 43 of 60
 Debtor        Cycle Force Group, LLC                                                                    Case number (if known)



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

          None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.                                                                                                                   12/31/19 -
                                                                                                                               $2,500.00
                                                                                                                               4/22/20 -
                                                                                                                               $14,254.54
                                                                                                                               4/27/20 -
                                                                                                                               $4,714.01
                                                                                                                               7/27/20 -
                                                                                                                               $27,621.93
                                                                                                                               10/19/20 -
                                                                                                                               $14,810.23
                Bradshaw, Fowler, Proctor &                                                                                    1/29/21 -
                Fairgrave PC                                                                                                   $100,000.00
                801 Grand Ave., Suite 3700                                                                                     4/21/2021 -
                Des Moines, IA 50309                                                                                           $40,000.00       $203,900.71

                Email or website address
                www.bradshawlaw.com

                Who made the payment, if not debtor?




       11.2.    Pat Cunnane                                                                                                    4/11/20
                2105 SE 5th St.                                                                                                through
                Ames, IA 50010                                                                                                 1/1/21             $74,941.98

                Email or website address


                Who made the payment, if not debtor?




       11.3.    CR3
                30 S. Wacker Dr., 22nd Floor
                Chicago, IL 60606                                                                                              1/21/21          $180,265.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers         Total amount or
                                                                                                                      were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                            Desc Main
                                                                     Document     Page 44 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Cycle Force Group Salary Deferral Simple IRA                                               EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Cycle Force Group Employer Contribution Simple IRA                                         EIN: 62-022534

                    Has the plan been terminated?
                       No
                       Yes

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                            Desc Main
                                                                     Document     Page 45 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)




 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address
       Cycle Force Group                                              office safe                         business records                        No
                                                                                                                                                  Yes


20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
       3500 South Riverside Dr.                                       Nyle Nims,                          Storage warehouse with                  No
       Ames, IA 50010                                                                                     bicycles and inventory                  Yes



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                       Location of the property            Describe the property                            Value
       ROYALBABY                                                      2105 SE 5th St.                     Consigned Bicycles and                     Unknown
       c/o Dave Tank, Esq.                                            Ames, IA 50010                      bicycle parts owned by
       Dorsey & Whitney Law Firm                                                                          Royalbaby
       801 Grand Ave, Suite 4100
       Des Moines, IA 50309

       Owner's name and address                                       Location of the property            Describe the property                            Value
       Messingschlager GmbH & Co.                                     2105 SE 5th St.                     Consigned Bicycles and                     Unknown
       Hassberhstr 45                                                 Ames, IA 50010                      bicycle parts
       96148 Baunach
       GERMANY



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                       Desc Main
                                                                     Document     Page 46 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Owner's name and address                                       Location of the property            Describe the property                           Value
       Ramiko                                                         2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       6f-1 No. 148 Song-Chiang Road                                  Ames, IA 50010                      bicycle parts
       Taipei, Taiwan 10458
       REPUBLIC OF CHINA

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Kemco Group Inc.                                               2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       12350 Mantague St., Unit L                                     Ames, IA 50010                      bicycle parts
       Pacoima, CA 91331

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Izumi Chain Mfg. Co., Ltd.                                     2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       100-1, Hakotsukuri                                             Ames, IA 50010                      bicycle parts
       Hannan-Shi, Osaka 599-0232
       JAPAN

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Pfiff-Vertriebs GMBH                                           2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       Wilhelmstrabe 49/51                                            Ames, IA 50010                      bicycle parts
       Quakenbruk 49610

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Menabo S.R.L.                                                  2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       Via 8 Marzo, 3-Z.1. Corte Tegge                                Ames, IA 50010                      bicycle parts
       42025 Cauriago
       ITALY

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Minoura Co. Ltd.                                               2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       1996 East Ave                                                  Ames, IA 50010                      bicycle parts
       Hayward, CA 94541

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Dimitry Klokov                                                 2105 SE 5th St.,                    Monies held in trust from sale          $66,000.00
       c/o Foster & Wilson                                            Ames, IA 50010                      of Bikes endorsed by Olympic
                                                                                                          Weightlifter Dmitry Klokov

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Axle Release                                                   2105 SE 5th St.,                    Bicycles and bicycle parts              $85,000.00
       520 North Main Suite 304                                       Ames, IA 50010
       Heber City, UT 84032

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Panaracer Corporation                                          2105 SE 5th St.                     Consigned Bicycles and                    Unknown
       250 ISO, Hikami-Cho                                            Ames, IA 50010                      bicycle parts
       Tamba City, Hyogo 669-3464

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Belgium Cycling Factory                                        2105 SE 5th St.                     Consigned bicycles and                    Unknown
       Beverlosesteenweg 85                                           Ames, IA 50010                      bicycle parts
       3583 Paal-Beringen
       Belgium


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                                Desc Main
                                                                     Document     Page 47 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)




      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address
       Anthony Ferreiro v. Kohl's Department                          Superior Court of the               Enforcement of Safe Drinking                     Pending
       Stores, Inc.                                                   State of Calif                      Water and Toxic                                  On appeal
       HG19041737                                                     County of Alameda                   Enforecement Act of 1986;
                                                                                                                                                           Concluded
                                                                      2233 Shore Line Dr.                 Health and Safety Code
                                                                      Alameda, CA 94501                   Section 25249.5 (Proposition
                                                                                                          65)

       Anthony Ferreiro v. Messingschlager                            Superior Court of the               Enforcement of Safe Drinking                     Pending
       GMBH & Co. et al                                               State of Calif                      Water and Toxic                                  On appeal
       RC19032851                                                     County of Alameda                   Enforecement Act of 1986;
                                                                                                                                                           Concluded
                                                                      2233 Shore Line Dr.                 Health and Safety Code
                                                                      Alameda, CA 94501                   Section 25249.5 (Proposition
                                                                                                          65)


23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                          Desc Main
                                                                     Document     Page 48 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Hogan - Hansen PC                                                                                                   2008 to the present
                    1601 Golden Aspen Dr. Suite 107
                    Ames, IA 50010
       26a.2.       Mary E. Tanner, CPA                                                                                                 January 8, 2021 to
                    1438 Old Lystra Road                                                                                                the present
                    Chapel Hill, NC 27517

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Hogan - Hansen PC                                                                                                   2008 to the present
                    1601 Golden Aspen Dr. Suite 107
                    Ames, IA 50010

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       HOGAN-HANSEN
                    1601 GOLDEN ASPEN DRIVE
                    SUITE 107
                    AMES, IA 50010

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Great Western Bank
                    316 S. Duff
                    Ames, IA 50010
       26d.2.       RoyalBaby Cycle Beijing Co., Ltd.
                    c/o Dave Tank, Esq.
                    Dorsey & Whitney PC
                    801 Grand Ave Suite 4100
                    Des Moines, IA 50309
       26d.3.       UPS
                    PO Box 809488
                    CHICAGO, IL 60680-9488
       26d.4.       Ramiko Co. Ltd
                    6F-1 No148 Song-Chiang Rd
                    Taipei TAIWAN
                    10465
       26d.5.       Benno Messingschlager
                    Hassberhstr 45
                    96145 Baunach
                    Germany



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                           Desc Main
                                                                     Document     Page 49 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



       Name and address
       26d.6.       HERO CYCLES
                    2A-1001, 10TH FLOOR
                    TWO HORIZON CENTRE, SECTOR-43
                    INDIA

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Hogan-Hansen PC
       .                                                                                    12/2019                  Cost of goods sold

                Name and address of the person who has possession of
                inventory records
                Cycle Force Group
                2105 SE 5th St.
                Ames, IA 50010


       27.2 Nyle Nims
       .                                                                                    7/2020

                Name and address of the person who has possession of
                inventory records
                Cycle Force Group
                2105 SE 5th St.
                Ames, IA 50010


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Benno Messingschlager                          Hassberhstr 45                                      Member                                50%
                                                      96148 Baunach
                                                      Germany
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       CSG IA LLC                                     c/o Nyle Nims                                       President/CEO                         35%
                                                      2105 SE 5th St.
                                                      Ames, IA 50010
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sue Cunningham                                 2105 SE 5th St.                                     Member                                5%
                                                      Ames, IA 50010

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Matthew H. Nims                                2105 SE 5th St.                                     Member                                5%
                                                      Ames, IA 50010

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kwei-Pao Chen                                  6F-1 148 Song-Chiang Rd                             member                                5%
                                                      Taipei, 10545
                                                      Taiwan

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                           Desc Main
                                                                     Document     Page 50 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Susan M. Cunningham
       .                                                        $2,240.70 Net                                            bi-weekly         Salary

               Relationship to debtor
               member


       30.2 Nyle H. Nims
       .                                                        $2,280.45 Net                                            Bi-weekly         Salary

               Relationship to debtor
               President


       30.3 Matthew H. Nims
       .                                                        $2,250.24 Net                                            bi-weekly         Salary

               Relationship to debtor
               Member


       30.4 Benno Messingschlager
       .    Hassberhstr 45
               96148 Baunach
               GERMANY                                          $9,927.07 per month                                      monthly           Loan repayment

               Relationship to debtor
               Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Cycle Force Group Simple IRA Salary Deferral                                                               EIN:        XX-XXXXXXX


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                          Desc Main
                                                                     Document     Page 51 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Cycle Force Group Employer Contribution Simple IRA                                                         EIN:        62-022534




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                    Desc Main
                                                                     Document     Page 52 of 60
 Debtor      Cycle Force Group, LLC                                                                     Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 22, 2021

 /s/ Nyle Nims                                                          Nyle Nims
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President/CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35                              Desc Main
                                                                     Document     Page 53 of 60
                                                               United States Bankruptcy Court
                                                                       Southern District of Iowa
 In re      Cycle Force Group, LLC                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Benno Messingschlager                                               Member           1053                                       Member
 Hassberhstr 45
 96148 Baunach
 Germany

 CSG IA, LLC                                                         Member           737                                        Member
 c/o Nyle Nims
 2105 SE 5th ST.
 Ames, IA 50010

 Kwei-Pao Chen                                                       Member           105                                        Member
 6F-1 148 Son-Chaing Rd
 Taipai, Taiwan 10545

 Matthew Nims                                                        Member           105                                        Member
 3701 Deer Run Lane
 Ames, IA 50010

 Sue Cunningham                                                      Member           105                                        Member
 2902 Roxboro Dr.
 Ames, IA 50010


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President/CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 22, 2021                                                          Signature /s/ Nyle Nims
                                                                                            Nyle Nims

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35      Desc Main
                                                                     Document     Page 54 of 60




                                                               United States Bankruptcy Court
                                                                       Southern District of Iowa
 In re      Cycle Force Group, LLC                                                                 Case No.
                                                                                    Debtor(s)      Chapter    11




                                                 VERIFICATION OF MASTER ADDRESS LIST
                                                     ON PAPER (CREDITOR MATRIX)



                        I, the President/CEO of the corporation named as the debtor in this case, declare under

            penalty of perjury that I have read the attached Master Address List (creditor matrix), consisting

            of     5    pages, and that it is true and correct to the best of my knowledge, information, and belief.




 Date:       April 22, 2021                                              /s/ Nyle Nims
                                                                         Nyle Nims/President/CEO
                                                                         Signer/Title




VER_MTRX (Rev. 04/00)


Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
    Case 21-00571-11   Doc 1   Filed 04/22/21 Entered 04/22/21 16:17:35   Desc Main
                               Document     Page 55 of 60


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Access System
                        955 SE Olson Drive
                        Waukee, IA 50263

                        Assoc Integrated Supply Chain Solutions
                        2401 SE Tones Dr. Suite 5
                        Ankeny, IA 50021

                        Aziz Khan
                        3711 Kennett Pike, Suite 120
                        Wilmington, DE 19807

                        Belgium Cycling Factory
                        Beverlosesteenweg 85
                        3583 Paal-Beringen
                        Belgium

                        Benno Messingschlager
                        Hassberhstr 45
                        96148 Baunach
                        Germany

                        BIG Bicycle Industry Group
                        Teugseweg 18 D
                        7418 AM Deventer
                        The Netherlands

                        Brodsky and Smith, LLC
                        2 Bala Plaza, Suite 510
                        Bala Cynwyd, PA 19004

                        Canada Revenue Agency
                        Prince Edward Island Tax Centre
                        275 Pope Rd.
                        Summerside PE C1N 6A2

                        CSG IA, LLC
                        c/o Nyle Nims
                        2105 SE 5th ST.
                        Ames, IA 50010

                        Cycle Source Group
                        2105 SE 5th St.
                        Ames, IA 50010

                        Dimension Funding, LLC
                        17748 Sky Park Circle, Suite 100
                        Irvine, CA 92614

                        Great Western Bank
                        316 S. Duff
                        Ames, IA 50010
Case 21-00571-11   Doc 1   Filed 04/22/21 Entered 04/22/21 16:17:35   Desc Main
                           Document     Page 56 of 60



                    Interjet, Inc.
                    2-7-38 Nishimiyahara
                    Yodogawa-ku Osaka
                    532-004 JAPAN

                    Internal Revenue Service
                    PO Box 7346
                    Philadelphia, PA 19101-7346

                    Iowa Department of Revenue
                    Hoover State Office Building
                    PO Box 10471
                    Des Moines, IA 50306-0471

                    Iowa Storage Trailer
                    3216 SE 21st
                    Des Moines, IA 50320

                    Iowa Workforce Development
                    Unemployment Insurance Tax Bureau
                    1000 East Grand Ave.
                    Des Moines, IA 50319

                    Izumi Chain Mfg. Co., Ltd.
                    100-1, Hakotsukuri
                    Hannan-Shi, Osaka 599-0232
                    JAPAN

                    Jeff Courter, Esq.
                    Nyemaster Goode Law Firm
                    700 Walnut St., Suite 1600
                    Des Moines, IA 50309

                    Kemco Group, Inc.
                    12350 Mantague St. Unit L
                    Pacoima, CA 91331

                    Kwei-Pao Chen
                    6F-1 148 Son-Chaing Rd
                    Taipai, Taiwan 10545

                    Law Offices of Nathan Neuman, Esq.
                    Commercial Claims Division
                    700 Lake Dr.
                    Ambler, PA 19002-5084

                    Lease Consultants Corporation
                    PO Box 71397
                    Clive, IA 50325
                    Matthew Nims
                    3701 Deer Run Lane
                    Ames, IA 50010
Case 21-00571-11   Doc 1   Filed 04/22/21 Entered 04/22/21 16:17:35   Desc Main
                           Document     Page 57 of 60



                    Mediacom
                    1 Mediacom Way
                    Mediacom Park, NY 10918

                    Menabo S.R.L.
                    Via 8 Marzo, 3-Z.I. Corte Tegge
                    42025 Cavriago
                    ITALY

                    Messingschlager GmbH & Co.
                    Hassberhstr 45
                    D-96148 Baunach
                    Germany

                    MIFA-Bike Gesellschaft mbh
                    Kyselhauser Str. 23
                    06526 Sangerhausen
                    GERMANY

                    Minoura Co. Ltd.
                    1996 East Ave
                    Hayward, CA 94541

                    Minoura Co., Ltd.
                    134-1 Shimomiya, Godo, Ampachi
                    GIFU 503-2312

                    Nyle Nims
                    3701 Deer Run Lane
                    Ames, IA 50014

                    Nyle Nims
                    2105 SE 5th St.
                    Ames, IA 50010

                    Panaracer Corporation
                    250 ISO, Hikami-Cho
                    Tamba City, Hyogo 669-3464

                    Pfiff-Vertriebs GMBH
                    Wilhelmstrabe 49/51
                    Quakenbruk 49610

                    Pitney Bowes
                    2225 American Drive
                    Neenah, WI 54956

                    Ramiko Co., Ltd.
                    6f-1 No. 148, Song-Chiang Road
                    Taipei, Taiwan 10458
                    Republic of China
Case 21-00571-11   Doc 1   Filed 04/22/21 Entered 04/22/21 16:17:35   Desc Main
                           Document     Page 58 of 60



                    Redouan el Haddad
                    Postbus 40236
                    8004 DE Zwolle
                    The Netherlands

                    Ron McMillen
                    3100 South Riverside Dr.
                    Ames, IA 50010

                    RoyalBaby Cycle Beijing Co., Ltd.
                    Rm 718, Licheng Office, 8#
                    Si Jiqing Road
                    Haidian, Beijing 100195

                    Sears Roebuck and Co.
                    Vendor Receivables
                    PO Box 2621
                    Omaha, NE 68103-2621

                    Sinosure
                    c/o Noelle R. Murray, Esq.
                    Murray Law Firm PC
                    222 Third Ave SE Suite 501 #*
                    Cedar Rapids, IA 52401

                    Sommer Sauer Barts
                    Rechtsanwalte Steuerberater
                    Bundesplatz 3, 10715
                    Berlin

                    SPS Commerce
                    333 S. Seventh St. Suite 1000
                    Minneapolis, MN 55402

                    Sue Cunningham
                    2902 Roxboro Dr.
                    Ames, IA 50010

                    Transform Holdco LLC
                    PO Box 771624
                    Chicago, IL 60677-1596

                    US Bank Equipment Finance
                    1310 Madrid St.
                    Marshall, MN 56258

                    US Small Business Administration
                    1545 Hawkins Blvd. Suite 202
                    El Paso, TX 79925
                    Volkswagen Zubehor/MIFA Bike GmbH
                    c/o Frau Kohler
                    An der Trift 67
                    63303 Dreielch
                    GERMANY
Case 21-00571-11   Doc 1   Filed 04/22/21 Entered 04/22/21 16:17:35   Desc Main
                           Document     Page 59 of 60



                    Wells Fargo Financial Leasing
                    PO Box 10306
                    Des Moines, IA 50306

                    Wells Fargo Leasing
                    PO Box 10306
                    Des Moines, IA 50306
              Case 21-00571-11                       Doc 1           Filed 04/22/21 Entered 04/22/21 16:17:35              Desc Main
                                                                     Document     Page 60 of 60



                                                               United States Bankruptcy Court
                                                                       Southern District of Iowa
 In re      Cycle Force Group, LLC                                                                         Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cycle Force Group, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 22, 2021                                                        /s/ Krystal R. Mikkilineni
 Date                                                                  Krystal R. Mikkilineni AT0011814
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Cycle Force Group, LLC
                                                                       Bradshaw, Fowler, Proctor & Fairgrave PC
                                                                       801 Grand Avenue, Suite 3700
                                                                       Des Moines, IA 50309-8004
                                                                       515-246-5880 Fax:515-246-5808
                                                                       mikkilineni.krystal@bradshawlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
